


110 HR 6488 IH: To direct the Consumer Product Safety Commission to

U.S. House of Representatives
2008-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6488
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2008
			Ms. Hooley (for
			 herself and Mr. Blumenauer) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To direct the Consumer Product Safety Commission to
		  promulgate a final consumer product safety rule banning novelty
		  lighters.
	
	
		1.Ban on Novelty
			 Lighters
			(a)Banned Hazardous
			 ProductNot later than 180
			 days after the date of the enactment of this Act, the Consumer Product Safety
			 Commission shall—
				(1)declare any novelty lighter to be a banned
			 hazardous product under section 8 of the Consumer Product Safety Act (15 U.S.C.
			 2057); and
				(2)promulgate a final consumer product safety
			 rule under section 9 of the Consumer Product Safety Act (15 U.S.C. 2058) to
			 carry out this Act.
				(b)DefinitionIn this Act, the term novelty
			 lighter means a mechanical or electrical device that—
				(1)is typically used
			 to light cigarettes, cigars, or pipes;
				(2)is designed to
			 appear to be a toy, such as by flashing lights or making sounds; and
				(3)contains such other factors the Consumer
			 Product Safety Commission may determine.
				
